DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing. Drawings should include features illustrated in the claims, e.g. the support structure between the upper and lower stratums, 50-100 micron mesh, nebulizer, drain and aeroponic chamber. The features of the claims must be shown to facilitate an understanding of the overall structure the applicant is intending to claim. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
Claim Objections
Claim 19 is objected to because of the following informalities:  
Claim 19, line 1, recites “The method of clam 15” and should be corrected to read –The method of claim 15--.
 Appropriate correction is required.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 3, the phrase "optionally" renders the claim indefinite because it is unclear whether or not the added feature after “optionally” is being claimed or not, thereby rendering the scope of the claims unascertainable.  See MPEP § 2173.05(d).
In claim 15, the reference to “the support structure of a system of claims 1 through 14” are indefinite and it is unclear of what specific structure amongst the claims 1-14 are specifically relied upon. It is suggested that you add a statement to claim the specific structure, rather than referencing claims 1-14.
Claims 16 through 23 depend on claim 15 and are also rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 11, 12, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Valiquette (US PGPUB 20150237807 A1), hereinafter Valiquette.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Valiquette with the aeroponic chamber of Valiquette. Doing so would allow increased nutrient absorption by the rootzone which would more quickly increase the growth of the plants, as understood by one of ordinary skill in the art.
Regarding claim 6, Valiquette teaches the limitations of claim 1, as indicated above. Valiquette also teaches wherein the AMF initially grow and attach to plant roots in the upper stratum before growing into the lower stratum (soil medium 36 in inner insert 26 is inoculated with the fungi which 
Regarding claim 11, Valiquette teaches the limitations of claim 1, as indicated above. Valiquette also teaches a system comprising a natural or artificial light source (See page 6, paragraph [0090]).
Regarding claim 12, Valiquette teaches the limitations of claim 1, as indicated above. Valiquette also teaches a drain (see attachment on bottom wall 20 which could function as a drain; Fig. 1) for collecting water and leftover nutrients from a chamber (trough like recipient 22; Figs. 1 & 2). Valiquette also teaches an aeroponic culture system wherein plant roots are kept moist by a continuous mist of nutrient water in a closed environment (Page 2, paragraph [0021]).
Regarding claim 13, Valiquette teaches the limitations of claim 1, as indicated above. Valiquette also teaches wherein the system is connected to a water source (See page 6, paragraph [0090]).
Regarding claim 14, Valiquette teaches the limitations of claim 1, as indicated above. Valiquette also teaches wherein the system is controlled by an automatic timer, which controls the timing and amount of light, water, nutrients, air and stimulators that are applied to the plants and fungi (See page 6, paragraph [0090]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Valiquette in view of Weathers (US PGPUB 20140026260), hereinafter Valiquette and Weathers.
Regarding claim 2, Valiquette teaches the limitations of claim 1, as indicated above. Valiquette does not teach the upper and lower strata are further separated by a 50-micron to 100-micron mesh. Weathers teaches a plant and fungi micropropagation method, wherein the upper (exterior of growth chamber 12; Fig. 2) and lower strata (interior of growth chamber 12; Fig. 2) are further separated by a 50-micron to 100-micron mesh (nylon strips 10 can have openings of 50 micron or 90 micron; the size of the mesh used can be determined based on the size of the roots of the plants which are being grown; Fig. 2; Page 3 paragraph [0032]).
.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Valiquette in view of Duponnois (US PGPUB 20100021515) and Bashan (Applied and Environmental Microbiology: Alginate Beads as Synthetic Inoculant Carriers for Slow Release of Bacteria That Affect Plant Growth, May 1986) hereinafter Valiquette, Duponnois and Bashan.
Regarding claim 3, Valiquette teaches the limitations of claim 1, as indicated above. Valiquette does not teach wherein the AMF inoculum comprises sodium alginate beads, an inoculum of one or more species of AMF, and optionally, added nutrients. Duponnois teaches wherein the AMF inoculum comprises sodium alginate beads, an inoculum of one or more species of AMF, and optionally, added nutrients (inoculum is comprised of sodium alginate solution which can be used to make sodium alginate beads, per Duponnois paragraph [0041]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Valiquette to incorporate the teachings of Duponnois to add sodium alginate beads to the AMF inoculum. Doing so would provide a carrier for the inoculum of the AMF that is also biodegradable, as recognized by Bashan (Abstract, page 1089).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Valiquette in view of Demaris (US PGPUB 20110138682) and Thompson (US PGPUB 20170356002),  hereinafter Valiquette, Demaris and Thompson.
Regarding claim 4, Valiquette teaches the limitations of claim 1, as indicated above. Valiquette does not teach wherein the soilless nutrient medium comprises sources of carbon, nitrogen, vitamins, 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Valiquette to incorporate the teachings of Demaris and Thompson to provide sources of carbon, nitrogen, vitamins and minerals to the nutrient medium. Doing so would provide sources of essential nutrients that are necessary for plant growth, as understood by one of ordinary skill in the art.
Regarding claim 5, Valiquette in view of Demaris and Thompson teaches the limitations of claim 4, as indicated above. Valiquette further teaches wherein the soilless nutrient medium further comprises hydrophobic particles of vermiculite or perlite, sterile sphagnum peat moss, and/or ground dolomitic lime (vermiculite is located in a soilless substratum; See page 2, paragraph [0023]).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Valiquette in view of Renzhong (CN Application 106718082A), hereinafter Valiquette and Renzhong.
Regarding claim 7, Valiquette teaches the limitations of claim 1, as indicated above. Valiquette also teaches a chamber (trough like recipient; Figs. 1 & 2) with roots and AMF growing within (see Figs. 12-14). Valiquette also teaches an aeroponic culture system wherein plant roots are kept moist by a continuous mist of nutrient water in a closed environment (Page 2, paragraph [0021]). Also, Valiquette does not teach wherein the ultrasonic nebulizer is used to atomize liquid compositions. Renzhong teaches a fungi culture shelf with humidity regulation, wherein the ultrasonic nebulizer (ultrasonic atomizer 9; Fig. 1) is used to atomize liquid compositions (ultrasonic atomizer atomizes clean water from the water storage box 7; Paragraph [0024]).

Regarding claim 8, Valiquette in view of Renzhong teaches the limitations of claim 7, as indicated above. Valiquette does not teach wherein the atomized liquid compositions can comprise one or more of water, nutrients, and natural stimulator compounds. Renzhong further teaches wherein the atomized liquid compositions can comprise one or more of water, nutrients, and natural stimulator compounds (ultrasonic atomizer atomizes clean water from the water storage box 7; Paragraph [0024]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Valiquette to incorporate the teachings of Renzhong to provide atomized water. Doing so would provide an essential nutrient required for growth to the roots of the plants, as understood by one of ordinary skill in the art.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Valiquette in view of Renzhong and Greenshields (US PGPUB 20180201549), hereinafter Valiquette, Renzhong and Greenshields.  
Regarding claim 9, Valiquette in view of Renzhong teaches the limitations of claim 8, as indicated above. Valiquette does not teach wherein the natural stimulator compounds are bacterial-produced auxin (IAA), carotenoids or strigolactones (carotenoid derivatives), formononetin (biochanin A), or a combination thereof.  Greenshields teaches compositions and methods of using those strains to enhance soil conditions and increase plant growth/yield,  wherein the natural stimulator compounds are bacterial- produced auxin (IAA), carotenoids or strigolactones (carotenoid derivatives), formononetin 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Valiquette to incorporate the teachings of Greenshields to provide biochanin A as a natural stimulator compound. Doing so would provide a method of weed management which would enhance the soil conditions.
Regarding claim 10, Valiquette in view of Greenshields teaches the limitations of claim 9, as indicated above. Valiquette does not teach wherein biochanin A is added in a concentration of 0.1 to 400 ppm in the form of red clover extract and/or alfalfa sprout extract. Greenshields teaches wherein biochanin A is added in a concentration of 0.1 to 400 ppm in the form of red clover extract and/or alfalfa sprout extract.
It would have been an obvious to one having ordinary skill in the art at the time the invention was made as substitution of functional equivalent to substitute biochanin A of Valiquette in view of Greenshields with red clover extract and/or alfalfa sprout extract with since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007). Doing so would provide a known AMF stimulating composition to the AMF production system which would increase overall plant growth.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to add biochanin A of Valiquette in view of Greenshields in a concentration of 0.1 to 400 ppm since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. In re Aller, 105 USPQ 233. The motivation of adding biochanin A at a concentration of 0.1 to 400 ppm would be to provide a natural stimulator at a level that would enhance plant growth while avoiding the negative effects if applied at excessive concentrations. 
Claims 15, 16, 17, 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Valiquette in view of Duponnois, Demaris and Thompson, hereinafter Valiquette, Duponnois, Demaris and Thompson.
Regarding claim 15, Valiquette teaches a method for cultivating an arbuscular mycorrhizal fungi (AMF), the method comprising: preparing inoculum of one or more species of AMF and nutrients (inoculation by AMF which also provide nutrients; Page 4, paragraph [0058]); preparing a soilless nutrient medium (non-soil medium; Page 12, paragraph [0204]); adding the soilless nutrient medium to the support structure of a system of claims 1 through 14 (inner insert 26 is filled with a growing medium; Page 12, paragraph [0209]); adding plants to the soilless medium; and allowing the plants to germinate and grow into a plant having a canopy and roots (see Figs. 6-15, wherein a plant is growing in a non-soil medium and has roots and a canopy). 
Valiquette does not teach adding plant seeds to the soilless medium. However, Valiquette does teach plants growing in the soilless medium. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to sow seeds directly into the soilless medium of Valiquette since it is well known to germinate seeds directly in a plant growth system as sowing seeds directly allows them to germinate within the system without the requirement of transplantation. 
Valiquette also does not teach a nutrient medium comprising a mixture of alginate beads with nutrients selected from water, nitrogen sources, carbon sources, vitamins and minerals, and lipids. Duponnois teaches wherein the nutrient medium comprises sodium alginate beads (inoculum is comprised of sodium alginate solution which can be used to make sodium alginate beads, per Duponnois paragraph [0041]). Demaris teaches wherein a nutrient medium comprises sources of water, carbon, nitrogen, vitamins and minerals (Page 4, paragraph [0030]). Thompson teaches wherein a 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Valiquette to incorporate the teachings of Duponnois to add sodium alginate beads to the nutrient medium. Doing so would provide a carrier for the inoculum of the AMF that is also biodegradable. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Valiquette to incorporate the teachings of Demaris to provide a nutrient medium comprised of sources of water, carbon, nitrogen, vitamins and minerals. Doing so would provide sources of essential nutrients that are necessary for plant growth, as understood by one of ordinary skill in the art. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Valiquette to incorporate the teachings of Thompson to add lipids to the nutrient medium. Doing so would provide sources of essential nutrients that are necessary for plant growth, as understood by one of ordinary skill in the art.
Regarding claim 16, Valiquette in view of Duponnois, Demaris and Thompson teach the limitations of claim 15, as indicated above. Valiquette further teaches wherein the plant seeds are of a plant capable of growing aeroponically (Page 2, paragraph [0021]), said plant selected from grasses, leafy greens, vine plants and herbs (vine crops and leafy greens; Page 9, paragraph [0132]).
Regarding claim 17, Valiquette in view of Duponnois, Demaris and Thompson teach the limitations of claim 15, as indicated above and further teaches adding to the soilless nutrient medium, compounds for enhancing root and AMF growth (Demaris - Growth inoculum comprises sources of carbon, nitrogen, vitamins, and minerals; Page 4, paragraph [0030]) (Thompson - Soilless nutrient medium comprises sources of phospholipids; Page 32, paragraph [0602]).

Regarding claim 23, Valiquette in view of Duponnois, Demaris and Thompson teach the limitations of claim 15, as indicated above. Valiquette further teaches wherein the AMF are from the Glomus clade (mycorrhizal inoculation (Glomus irregulare, Glomus mossae, Glomus etunicatum, Glomus fasciculatum spp); Page 3, paragraph [0043]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Valiquette in view of Duponnois, Demaris and Thompson, hereinafter Valiquette, Duponnois, Demaris, Thompson and Renzhong.
Regarding claim 19, Valiquette in view of Duponnois, Demaris and Thompson teach the limitations of claim 15, as indicated above. Valiquette further teaches wherein the roots grow into the aeroponic chamber after being inoculated with AMF (soil medium 36 in inner insert 26 is inoculated with the fungi which infect the rootzone and the infected rootzone continues growth through numerous holes 44; page 12, paragraph [0210]; Fig. 11). Valiquette as modified does not teach wherein a composition for stimulating AMF and root growth is applied to the roots using an ultrasonic nebulizer. Renzhong teaches wherein a composition for stimulating AMF and root growth is applied using an ultrasonic nebulizer (ultrasonic atomizer atomizes clean water from the water storage box 7; Paragraph [0024]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Valiquette to incorporate the teachings of Renzhong to provide an ultrasonic nebulizer which applies a stimulating AMF and root growth .
Claims 20, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Valiquette in view of Duponnois, Demaris, Thompson, Renzhong and Greenshields, hereinafter Valiquette, Duponnois, Demaris, Thompson, Renzhong and Greenshields.
Regarding claim 20, Valiquette in view of Duponnois, Demaris, Thompson and Renzhong teach the limitations of claim 19, as indicated above. Valiquette in view of Duponnois, Demaris, Thompson and Renzhong further teaches wherein the composition for stimulating AMF and root growth comprises enriched nutrient medium and one or more stimulators (Demaris - carbon, nitrogen, vitamins, minerals; Page 4, paragraph [0030]). Valiquette as modified does not teach natural stimulators. Greenshields teaches using a natural stimulator to stimulate plant growth (biochanin A; Page 36, paragraph [0153]).
 It would have been an obvious to one having ordinary skill in the art at the time the invention was made as substitution of functional equivalent to substitute biochanin A of Valiquette in view of Greenshields with red clover extract and/or alfalfa sprout extract with since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007). Doing so would provide a known AMF stimulating composition to the AMF production system which would increase overall plant growth.
Regarding claim 21, Valiquette in view of Duponnois, Demaris, Thompson, Renzhong and Greenshields teach the limitations of claim 20, as indicated above. Valiquette as modified does teach wherein the one or more natural stimulators are bacterial- produced auxin (IAA), carotenoids or strigolactones (carotenoid derivatives), formononetin (biochanin A) (Greenshields - biochanin A; Page 36, paragraph [0153]).
Regarding claim 22, Valiquette in view of Duponnois, Demaris, Thompson, Renzhong and Greenshields teach the limitations of claim 21, as indicated above. Valiquette does not teach wherein 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to add biochanin A of Valiquette in view of Greenshields in a concentration of 0.1 to 400 ppm since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. In re Aller, 105 USPQ 233. The motivation of adding biochanin A at a concentration of 0.1 to 400 ppm would be to provide a natural stimulator at a level that would enhance plant growth while avoiding the negative effects if applied at excessive concentrations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art additionally included is related to various types of plant growth containers and plant fertilizers and share similar limitations to those described in the current application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI A BRADBERRY whose telephone number is (571)270-3354.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/K.A.B./               Examiner, Art Unit 3643     

/PETER M POON/               Supervisory Patent Examiner, Art Unit 3643